DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/19/2019 and 7/10/2019 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a first lens unit configured not move for zooming; a second lens unit configured to move for zooming; at least one lens unit configured to move for zooming; an extender lens unit configured to change a focal length in claims 1 and 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takemoto US 2016/0054549 herein referred to as Takemoto.
Regarding claim 1, Takemoto discloses a zoom lens (see at least Fig 1, Par 11, zoom lens) comprising: a master lens including in order from an object side to an (L1) having a positive refractive power and configured not to move for zooming (see at least Fig 1, Par 12); a second lens unit (L2) having a negative refractive power and configured to move for zooming (see at least Fig 1, Par 13); at least one lens unit (L3) configured to move for zooming (see at least Fig 1, Par 14); and a relay lens unit (L4) having a positive refractive power and arranged closest to the image side (see at least Fig 1, Par 86, L41, L42); and an extender lens unit (see at least Par 86, converter (extender) unit)) configured to change a focal length range of the zoom lens (see at least Par 86, changing the focal length) by one of: being inserted in place of a lens unit arranged adjacent to the relay lens unit on the object side (see at least Fig 1, L41 and L42 are shown to be adjacent to L2 and L3 which is on the object side of each relay lens); and being inserted into a space adjacent to the relay lens unit on the object side, wherein the extender lens unit includes a positive lens Gp (see at least Fig 1, Par 86, L41, L42), and the positive lens Gp satisfies conditional expressions θgF - (-1.665 x 10^-7 *ʋd^3 + 5.2130 x 10^-5 * ʋd^2 - 5.656 x 10^-3  * ʋd + 7.278 x 10 ^-1) > 0 (Par 111, Table 1 indicates a value of .540 which is within the claimed range); 0.545 < θgF (Par 111, Table 1 indicates each lens within L42 to have a partial dispersion greater than .545 and within the claimed range); and 50.0 < ʋd < 85.0 (see at least Par 111, Table 1, ʋd is indicated as 70.3 which is within the claimed range), where ʋd and θgF represent an Abbe number and a partial dispersion ratio of the positive lens Gp, respectively, wherein an Abbe number ʋd and a partial dispersion ratio θgF of a material are expressed by expressions ʋd = (Nd-1)/(NF-NC); and θgF = (Ng-NF)/(NF-NC), respectively, where Ng, NF, NC, and Nd represent refractive indices of the material with respect to a g-line (wavelength of 435.8 nm), an F-
Regarding claim 4, Takemoto discloses wherein the extender lens unit consists of, in order from the object side to the image side, a positive lens and three cemented lenses (see at least Par 82, Fig 1, Lrn1).
Regarding claim 5, Takemoto discloses wherein the extender lens unit consists of, in order from the object side to the image side, at least one positive lens and two cemented lenses (see at least Fig 1, Par 88, L42).
Regarding claim 6, Takemoto discloses wherein the extender lens unit consists of, in order from the object side to the image side, one positive lens, two cemented lenses, and one negative lens (see at least Par 88, in order from the object side, a negative cemented lens, a positive lens, a negative cemented lens, a positive lens, a positive cemented lens, and a negative cemented lens).
Regarding claim 7, Takemoto discloses an image pickup apparatus (see at least Par 105, image pickup apparatus 125) comprising: a zoom lens (101); and an image pickup element configured to receive an image formed by the zoom lens (Par 105), wherein the zoom lens comprising: a master lens (see at least Fig 1, Par 11, zoom lens) including in order from an object side to an image side: a first lens unit (L1) having a positive refractive power and configured not to move for zooming (see at least Fig 1, Par 12); a second lens unit (L2) having a negative refractive power and configured to move for zooming (see at least Fig 1, Par 13); at least one lens unit (L3) configured to move for zooming (see at least Fig 1, Par 14); and a relay lens unit (L4) having a positive refractive power and arranged closest to the image side (see at least Fig 1, Par 86, L41, L42); and an extender lens unit (see at least Par 86, converter (extender) unit)) configured to change a focal length range of the zoom lens (see at least Par 86, changing the focal length) by one of: being inserted in place of a lens unit arranged adjacent to the relay lens unit on the object side (see at least Fig 1, L41 and L42 are shown to be adjacent to L2 and L3 which is on the object side of each relay lens); and being inserted into a space adjacent to the relay lens unit on the object side, wherein the extender lens unit includes a positive lens Gp (see at least Fig 1, Par 86, L41, L42), and the positive lens Gp satisfies conditional expressions θgF - (-1.665 x 10^-7 *ʋd^3 + 5.2130 x 10^-5 * ʋd^2 - 5.656 x 10^-3  * ʋd + 7.278 x 10 ^-1) > 0 (Par 111, Table 1 indicates a value of .540 which is within the claimed range); 0.545  < θgF (Par 111, Table 1 indicates each lens within L42 to have a partial dispersion greater than .545 and within the claimed range); and 50.0 < ʋd < 85.0 (see at least Par 111, Table 1, ʋd is indicated as 70.3 which is within the claimed range), where ʋd and θgF represent an Abbe number and a partial dispersion ratio of the positive lens Gp, respectively, wherein an Abbe number ʋd and a partial dispersion ratio θgF of a material are expressed by expressions ʋd = (Nd-1)/(NF-NC); and θgF = (Ng-NF)/(NF-NC), respectively, where Ng, NF, NC, and Nd represent refractive indices of the material with respect to a g-line (wavelength of 435.8 nm), an F-line (wavelength of 486.1 nm), a C-line (wavelength of 656.3 nm), and a d-line (wavelength of 587.6 nm), respectively.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Takemoto US 2016/0054549 herein referred to as Takemoto.
Regarding claim 2, Takemoto discloses the zoom lens according to claim 1 (see at least Fig 1, Par 11, zoom lens). 
	Takemoto does not explicitly disclose wherein the zoom lens satisfies a conditional expression 1.3 < fiew/fw < 3.0, where fw represents a focal length of the master lens at a wide angle end, and fiew represents a focal length of the zoom lens at the wide angle end in a state in which the extender lens unit is inserted.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination.  This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
 In re Aller, 105 USPQ 233 (C.C.P.A. 1955).  In this case the prior art lens system and the claimed lens system are so close in structure and description that this modification would require little to complete.
Regarding claim 3, Takemoto discloses the zoom lens according to claim 1 (see at least Fig 1, Par 11, zoom lens). 
	Takemoto does not explicitly disclose wherein the zoom lens satisfies a conditional expression 0 < LGp1 / Lie < 0.4, where Lie represents a distance from an apex of a surface of the extender lens unit closest to the object side to an apex of a surface of the extender lens unit closest to the image side, and LGp1 represents a distance from the apex of the surface closest to the object side to an apex of a surface on the object side of a positive lens Gp1, which is arranged closest to the object side of the positive lens Gp.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination.  This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the above cited range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).  In this case the prior art lens system and the claimed lens system are so close in structure and description that this modification would require little to complete.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sanjo et al. (US 2016/0124199), Sanjo et al. (US 2016/0187628), and (Wakazono et al. US 2015/0362711) are cited to show zoom lens systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454.  The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARRIEF I BROOME/Examiner, Art Unit 2872